Citation Nr: 0832732	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board also notes that the veteran was provided a 
Statement of the Case in September 2005 on the issue of 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities.  In the cover letter sent 
with the Statement of the Case, he was informed of the 
requirement that he submit a substantive appeal to perfect 
his appeal with respect to this issue.  The issue was not 
thereafter addressed in any written communication from the 
veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not seeking appellate review 
with respect to this issue.


REMAND

The medical evidence of record shows that the veteran 
currently has a low back disability and that he sustained an 
injury to his lower lumbar and sacral spine while pulling a 
cable on active duty in July 1958.  The record of this injury 
notes that the veteran had a history of acute lumbo-sacral 
strains in the past.  However, subsequent service medical 
records, to include the report of the veteran's separation 
examination, are negative for a low back disability.  
Although private medical records dated in 2004 show that the 
veteran complained of low back pain secondary to an injury in 
the Navy, no medical opinion addressing the etiology of the 
veteran's current low back disability is of record.  
Therefore, the Board has determined that the veteran should 
be afforded a VA examination to ascertain the nature and 
etiology of his low back disability.

In addition, the Board notes that the veteran has not been 
provided notice with respect to the disability rating and 
effective-date elements of his claim in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this case is in remand status, the RO or the Appeals 
Management Center (AMC) should provide the veteran with the 
required notice.

Accordingly, the case is REMANDED to the RO or AMC in 
Washington, D.C. for the following actions:

1.  The RO or the AMC should provide the 
veteran with the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice specified 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence

3.  Then, the veteran should be afforded a 
VA examination by a physician with an 
appropriate expertise to determine the 
nature and etiology of his low back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated tests and studies 
should be performed.

Based upon the examination results and the 
claims folder review, the examiner should 
provide an opinion with respect to each 
currently present low back disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service.  

The rationale for all opinions expressed 
should be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for a low back 
disability, based on a de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome in this case.  The veteran need take no 
action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




